       Case 2:08-cr-00129-HB Document 80 Filed 06/25/20 Page 1 of 6



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                :              CRIMINAL ACTION
                                        :
             v.                         :
                                        :              NO. 08-129
SHAUN PETTIWAY                          :

                               MEMORANDUM

Bartle, J.                                            June 25, 2020

          The Court has before it the petition of defendant

Shaun Pettiway to transfer him to home confinement under the

Coronavirus Aid, Relief, and Economic Security (“CARES”) Act,

Pub. L. No. 116-136, 134 Stat. 281 (2020).

                                    I

          On December 4, 2009, following a three-day trial, a

jury found defendant guilty of one count of making false

statements in a passport application in violation of 18 U.S.C.

§§ 1542 and 2 and one count of aggravated identity theft in

violation of 18 U.S.C. §§ 1028A(a)(1) and 2.           The Court

sentenced defendant to 51 months imprisonment to be followed by

three years of supervised release.          His sentence was imposed

consecutively to his state court sentence.         Our Court of Appeals

affirmed defendant’s federal conviction and sentence.         See United

States v. Pettiway, No 10-1826 (3d Cir. Apr. 28, 2011).

Defendant’s projected release date is January 20, 2022.             He is
       Case 2:08-cr-00129-HB Document 80 Filed 06/25/20 Page 2 of 6



currently serving his sentence at the Petersburg Medium Federal

Correctional Institution in Hopewell, Virginia.

                                   II

            Defendant seeks release into home confinement under

the CARES Act which was signed into law to address ongoing

concerns related to COVID-19 in the federal prison system.1           He

states that his request for home confinement be granted because:

(1) his “instant offense [was] non-violen[t]”; (2) he has “no

pending charges/detainers”; (3) he has been “12 months clear of

misconduct”; (4) he has a “stable and verifiable release plan”;

(5) he would have “minimal level of recidivism score” but for

the fact that he’s been incarcerated for 14 years; and (6) he

has “completed 50% of [his] sentence.”       If transferred to home

confinement, he would live in Philadelphia at a home “owned by

[his] grandmother for over 50 years.”

                                   III

            The CARES Act eliminates the maximum amount of time

the Director of the Bureau of Prisons (“BOP”) may place a

prisoner on home confinement toward the end of his or her

sentence.   See CARES Act § 12003(b)(2).       This time limit is set




1.   The Government represents that as of June 22, 2020 “there
are no inmates or staff who have confirmed positive test results
for COVID-19 at Petersburg Medium FCI.”
                                   -2-
       Case 2:08-cr-00129-HB Document 80 Filed 06/25/20 Page 3 of 6



forth in the First Step Act.      See 18 U.S.C. § 3624(c).      The

First Step Act instructs the Director of the BOP:

            (1) . . . to the extent practicable, [to]
            ensure that a prisoner serving a term of
            imprisonment spends a portion of the final
            months of that term (not to exceed 12
            months), under conditions that will afford
            that prisoner a reasonable opportunity to
            adjust to and prepare for the reentry of
            that prisoner into the community. Such
            conditions may include a community
            correctional facility.

18 U.S.C. § 3624(c)(1).     The First Step Act also provides that:

            (2) . . . [t]he authority under this
            subsection may be used to place a prisoner
            in home confinement for the shorter of 10
            percent of the term of imprisonment of that
            prisoner or 6 months. The [BOP] shall, to
            the extent practicable, place prisoners with
            lower risk levels and lower needs on home
            confinement for the maximum amount of time
            permitted under this paragraph.

18 U.S.C. § 3624(c)(2).

            The CARES Act authorizes the BOP Director to release

certain inmates into home confinement during the coronavirus

pandemic.    It provides:

            During the [period beginning on the date on
            which the President declared a national
            emergency . . . with respect to the
            Coronavirus Disease 2019], if the Attorney
            General finds that emergency conditions will
            materially affect the functioning of the
            [BOP], the Director of the [BOP] may
            lengthen the maximum amount of time for
            which the Director is authorized to place a
            prisoner in home confinement under the first
            sentence of section 3624(c)(2) of title 18,
            United States Code, as the Director
            determines appropriate.

                                   -3-
       Case 2:08-cr-00129-HB Document 80 Filed 06/25/20 Page 4 of 6



CARES Act § 12003(b)(2).

           On April 3, 2020, United States Attorney General

William Barr issued a memorandum in which he found that

emergency conditions as a result of COVID-19 have materially

effected the functioning of the BOP.       He granted the Director of

the BOP the authority to release into home confinement certain

inmates at greater risk due to COVID-19 based on several

discretionary factors.    The Attorney General set out these

factors in a separate memorandum dated March 26, 2020:

       •   The age and vulnerability of the inmate to
           COVID-19, in accordance with the Centers for
           Disease Control and Prevention (CDC)
           guidelines;
       •   The security level of the facility currently
           holding the inmate, with priority given to
           inmates residing in low and minimum-security
           facilities;
       •   The inmate’s conduct in prison, with inmates
           who have engaged in violent or gang related
           activity in prison or who have incurred a
           BOP violation within the last year not
           receiving priority treatment under this
           Memorandum;
       •   The inmate’s score under PATTERN, with
           inmates who have anything above a minimum
           score not receiving priority treatment under
           this Memorandum;
       •   Whether the inmate has a demonstrated and
           verifiable re-entry plan that will prevent
           recidivism and maximize public safety,
           including verification that the conditions
           under which the inmate would be confined
           upon release would present a lower risk of
           contracting COVID-19 than the inmate would
           face in his or her BOP facility; [and]


                                   -4-
       Case 2:08-cr-00129-HB Document 80 Filed 06/25/20 Page 5 of 6




       •   The inmate’s crime of conviction, and
           assessment of the danger posed by the inmate
           to the community. Some offenses, such as sex
           offenses, will render an inmate ineligible
           for home detention. Other serious offenses
           should weigh more heavily against
           consideration for home detention.

           In addition to these factors, before release into home

confinement, an inmate must be examined by the BOP Medical

Director (or a designee) for risks related to COVID-19.          The

Medical Director must assess those risks at the inmate’s

facility as well as the location where he or she seeks home

confinement.

                                    IV

           Defendant simply seeks home confinement under the

CARES Act, and not a reduction of his sentence based on

an argument for compassionate release.       See 18 U.S.C.

§ 3582(c)(1)(A).       Regardless of the nature of defendant’s

medical condition or the existence of the coronavirus pandemic,

Congress did not provide the courts with the authority to

release inmates into home confinement at an earlier time under

the CARES Act.   See, e.g., United States v. Mansaray,

No. 15-526, at *6 (E.D. Pa. Jun. 10, 2020) and United States v.

Rodriguez-Collazo, No. 14-378, at *2 (E.D. Pa. May 4, 2020).

This discretion rests solely with the Attorney General and the

BOP Director.    Id.



                                   -5-
       Case 2:08-cr-00129-HB Document 80 Filed 06/25/20 Page 6 of 6



          Accordingly, we will deny the petition of defendant

Shaun Pettiway to transfer him to home confinement under the

CARES Act.




                                   -6-
